     Case 2:19-cv-00264 Document 158-1 Filed on 07/23/20 in TXSD Page 1 of 8



                         UNITED STATES DISTRICT COURT

        FOR THE SOUTHERN DISTRICT OF TEXAS, CORPUS CHRISTI
                                          DIVISION

                                INTERLOCUTORY SALE



                                      7@ _SAM EAGLE`



                                 CONDITIONS OF SALE




                                SUBJECT MATTER OF SALE



1.   Cc i]ZhZ XdcY^i^dch i]Z ZmegZhh^dc pi]Z PZhhZaq bZVch bk rSam Eagles (CGI8
     9559676) her engines, freights, apparel, appurtenances, tackle, etc.



                                     AUCTION PROCEDURE



2.   The Vessel shall be sold as is where is by the United States District Court for The
     Southern District of Texas, Corpus Christi Division (pCourt)q id i]Z ]^\] W^YYZg+ [gZZ
     and clear of all liens, claims, mortgages and encumbrances.

3.   The sale shall be conducted at 09:00 hrs Central Daylight Time (15:00 hrs British
     Summer Time) on Wednesday 15 July 2020.

4.   The sale shall be held by video conference internet auction conducted by CW Kellock
     & Co Ltd (ri]Z <gd`Zgs) who shall arrange preregistration of bidders and auction
     arrangements.

5.   Bids may be submitted in writing to the Broker before the sale, and/or online via the
     internet by video conference.




                                       Exhibit A
      Case 2:19-cv-00264 Document 158-1 Filed on 07/23/20 in TXSD Page 2 of 8



6.    In order to participate, prospective bidders must complete and submit a document in
      the format set out in Annexe 1 granting power of attorney to the W^YYZgsh
      representative, who will then be given an online code to the conference and registered
      number to be printed and displayed when bidding. On joining the video conference,
      the representative must display to the camera their passport or other acceptable
      United States identification for identity verification.

7.    Detailed bidding procedure is set out in Annexe 3.

8.    The sale of the Vessel shall be for a minimum bid of no less than US$ 3,750,000.00
      and minimum bid increments of US$ 10,000.00

9.    On conclusion of the auction, the Broker shall submit the record of bids to the Court.
      The Court shall review and confirm acceptance of the highest bid to the Broker.

10.   The Court is not obliged to accept any offer. All bids will be binding and will remain
      valid for 14 days from the date of auction.

11.   Upon confirmation the highest bidder shall be required to place a deposit of 10% of
      the purchase price into the registry of the Court as soon as possible, but in any event
      no later than 48 hours following confirmation of the winning bid. The winning bidder
      will have two options for submitting the deposit and (later) the balance of the purchase
      price to the Courts registry:

                 a. The first option is for the bidder to retain an attorney who is admitted to
                    practice in the Southern District of Texas. That attorney can then
                    XddgY^cViZ hjWb^hh^dc d[ V XVh]^Zgsh X]ZX` ^c i]Z cZXZhhVgn Vbdjci id
                    i]Z XaZg`sh d[[^XZ [dg i]Z Mdji]Zgc >^hig^Xi d[ NZmVh,

                 b. The second option is to wire the funds to the District Court for the
                    Southern District of Texas. Wire instructions will be provided in advance
                    on request..

12.   The remaining balance of the purchase price shall be paid into the registry of the Court
      within 7 days following confirmation of the winning bid.

13.   If the successful bidder does not pay either the deposit or the balance of the purchase
      price when required, said bidder shall be in default. In the event that default occurs
      V[iZg V YZedh^i ]Vh WZZc bVYZ ^cid i]Z gZ\^hign d[ i]Z =djgi+ i]Z YZ[Vjai^c\ W^YYZgsh
      earnest money deposit shall be forfeited.
      Case 2:19-cv-00264 Document 158-1 Filed on 07/23/20 in TXSD Page 3 of 8



14.   Should the highest bidder default on the sale, then the Broker shall offer the sale to
      the second highest bidder, and so on, until the sale of the vessel is accomplished.

15.   Upon full payment of the purchase price, the Court shall have issued a bill of sale in
      favour of the successful bidder, conveying title to the Vessel to such purchaser free
      and clear of any and all liens whatsoever.

16.   Any party or interested person may object to the sale with 5 days of the date of the
      auction by (a) filing a written objection with the Court, by (b) serving a copy of the
      objection upon counsel for all parties in this action, upon the successful bidder, and
      by (c) paying ^cid i]Z =djgish gZ\^hign i]Z Vbdjci d[ OM$ /2+....00 which shall be
      considered the equivalent of the expenses of keeping the vessel for at least 14 days.
      This Court will set an expedited hearing to consider any objection to the sale. If no
      objection is filed and/or no payment is made to the =djgish gZ\^hign to pay the expenses
      of keeping the Vessel for at least 14 days, the Court may enter its Order Confirming
      Sale without a hearing.



                                          BASIS OF SALE



17.   Each bidder undertakes that in making his offer he has not relied upon any information
      which he may have been given by or on behalf of the Court and that he has relied
      solely upon his own enquiries and/or inspection.

18.   The Vessel is sold ras ^h l]ZgZ a^Zhs at the date of the sale with all its faults and errors
      of description whatever.

19.   On delivery, the successful bidder shall have the =djgish Bill of Sale for the Vessel,
      together with any documents belonging to the Vessel which are in the =djgish
      possession. The Court shall not be responsible for providing any other documentation.



                                              RISK etc



20.   The Vessel shall be at the successful biddersh g^h` [gdb i]Z i^bZ l]Zc i]Z eVnbZci
      referred to in clause 12 is made or becomes due, whichever is earlier, and from that
      Case 2:19-cv-00264 Document 158-1 Filed on 07/23/20 in TXSD Page 4 of 8



      time all expenses relating to the Vessel, including dock and other dues, shall be for
      the successful biddersh VXXdjci,

21.   If the Vessel is lost, destroyed or damaged in any way whatever before the Vessel
      has passed to the successful bidder the Court may rescind the contract of sale by
      notice in writing to the successful bidder and repaying to the successful bidder,
      without interest, costs or compensation, any sums the successful bidder has paid
      under clause 5.
Case 2:19-cv-00264 Document 158-1 Filed on 07/23/20 in TXSD Page 5 of 8



ANNEXE 1


          SPECIAL POWER OF ATTORNEY TO BID FOR 7@ ]SAM EAGLE^


We, [insert full company/entity name] a [company or specify other
entity] incorporated and existing in accordance with the laws of [specify
country], bearing registration number [insert] and herein represented by our
duly   authorized      representative(s),        [insert    name(s)    of    authorized
representative(s)]        bearing      [insert      passport/identity        number(s)]
(the "Grantor") hereby appoint [insert name of agent] bearing [insert
passport/identity/registration number] to be the Grantor's duly authorized
representative and agent (the "Agent") with full power of substitution to:

   a) represent and act on behalf of the Grantor for all purposes at and in relation to
       the judicial auction of the MV rSAM EAGLEs held or to be held pursuant to an
       Order of the United States District Court for the Southern District of Texas,
       Corpus Christi Division, on July 15 2020 or on any subsequent date, at such
       venue or on such online platform as may be specified by the court appointed
       broker for the said judicial auction;

   b) register for said auction on behalf of the Grantor and to participate fully therein
       on behalf of the Grantor, including putting forward bids on behalf of the Grantor,
       and do any and all such things reasonably necessary for and/or ancillary to the
       full and effective participation in the auction on behalf of the Grantor;

   c) in the Grantor's name, place and stead, make, sign, execute, seal and deliver
       any undertaking, deed, agreement or any other document whatsoever required
       in connection with the auction, in such form and on such terms and conditions
       as the Agent in its absolute discretion deems fit;

   d) appear before, and represent the Grantor in all matters related to said auction
       and/or any sale entered into on the Grantor's behalf pursuant thereto and/or
       related to the implementation thereof, any Court and/or Consular and/or
       Customs Officer, Shipping Registrar, Commissioners, Notaries, Maritime
Case 2:19-cv-00264 Document 158-1 Filed on 07/23/20 in TXSD Page 6 of 8



       Administrations, Harbour Masters, Port officers and/or any other competent
       authority; and

   e) appoint one or more substitutes to carry out all or any of the objects herein
       authorized and to revoke any such appointment,

and generally to do all such things, perform all such acts and sign all such documents
as the said Agent, in the Agent's absolute discretion, deems necessary, desirable or
expedient for carrying out all or any of the purposes or acts herein authorized.

The Grantor hereby ratifies and agrees to ratify all and whatsoever shall be done by
the Agent or any substitute(s) acting lawfully pursuant to this power of attorney.

SIGNED AT __________________
ON THIS       ____ DAY OF _________________2020


_________________________________________


For and on behalf of: [Insert full company / entity name of Grantor]
Duly authorized and warranting such authority




To be notarially attested and legalised by the US Consul, and to be supported
by appropriate Board Resolutions of the Grantor
Case 2:19-cv-00264 Document 158-1 Filed on 07/23/20 in TXSD Page 7 of 8



ANNEXE 2


Written bid for purchase of mv SAM EAGLE



We [7GI;EJF name]
of [address]

[mobile phone]


[email]



hereby offer to purchase at the price of US$   [figure]

say [price in words]


the QY _SAM EAGLE` now lying at Corpus Christi and at present under arrest of the
United States District Court for the Southern District of Texas, Corpus Christi Division.


This offer is to purchase the said _SAM EAGLE` on the terms of the Conditions of Sale
above and shall remain open for 10 days after the date of the auction.




Signed under Power of Attorney:



Name:

Dated:

Witnessed:
Case 2:19-cv-00264 Document 158-1 Filed on 07/23/20 in TXSD Page 8 of 8



Annex 3

Bidding procedure


   '   A bidder who has submitted Power of Attorney as per Annexe 1 will be issued
       with#
       #
              a. an invitation to a Zoom meeting and

              b. a random registration number for identification purposes, which the
              bidder should print out in advance of the auction (a large and legible
              handwritten version will suffice). #

   '   The auction will be conducted via the Zoom meeting which will open 30
       minutes before the start of the auction.

   '   Check in early to register your attendance and to ensure that connections
       work satisfactorily.

   '   Participants may after joining WZ gZijgcZY id i]Z rQV^i^c\ Lddbs jci^a h]dgian
       before the auction, while other participants are similarly processed.

   '   From the start of the auction participants will be able to see and hear all the
       proceedings.

   '   During the auction the participants may be muted until such time as they wish
       to speak.

   '   Bidding will start at US$ 3,750,000. Initial increments will be US$ 50,000, and
       bVn WZ gZYjXZY Vi i]Z VjXi^dcZZgsh Y^hXgZi^dc, Minimum increments will be
       US$ 10,000.

   '   Proceedings will be conducted slowly and calmly

   '   If you wish to speak (e.g. to submit a bid, to request time for consultation, or
       to seek clarification), hold up your registration number to the camera: the
       auctioneer will unmute you so that you can be heard.

   '   If at any point you lose connection and/or cannot be heard, telephone the
       auctioneer Paul Willcox of CW Kellock directly on +44 7768 735634

   '   Bidding will continue until the auctioneer is satisfied that the highest point has
       been reached.
